Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Status of Claims
Applicant’s amendments filed 02/19/2021 have been entered.  Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1, 9, and 16 and response to arguments found below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 and all dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
For the purposes of compact prosecution, Examiner will interpret claim 9 in line with claims 1 and 16 as requiring a portion of the wire to be received within the first channel and another portion of the wire to be received within an elevator channel when the elevator is in an undeflected state, and the first portion moves out of the first channel and the other portion remains fixed within the elevator channel when the elevator moves from the undeflected state to a deflected state. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. 2019/0246886) in view of Utsugi (U.S. 4,452,236).
With respect to claim 1, Harada et al. teaches device, comprising: 
a shaft (26) having a distal end; 
a tip (28) at the distal end of the shaft, the tip including: 
a surface (80) including a first channel (120)configured to receive a control wire (FIG. 2);
an opening (56) defined by a surface of the tip, wherein an instrument inserted through the shaft may extend distally out of the opening (para [0081]), and 
an elevator (58) for engaging the instrument, the elevator is movable between a lowered position and a raised position, the elevator including: 
a proximal end (FIG. 2), 
a proximal portion extending distally from the proximal end (FIG. 2), 
a distal portion extending distally from the proximal portion (FIG. 2),
wherein the control wire is received within the first channel when the elevator is in the lowered position (FIG. 2), and not receive within the first channel when the elevator is in the raised position (FIG. 3); and
wherein the control wire is movable relative to the first channel and when the elevator moves from the lowered position to the raised position (FIG. 2 vs FIG. 3).
However, Harada et al. does not teach the elevator includes a second channel formed along a sidewall of the distal portion wherein a force exerted on the elevator bends the proximal portion to deflect the distal portion without bending of the distal portion.
With respect to claim 1, Utsugi teaches a device, comprising: 

a tip (19a) at the distal end of the shaft, the tip including: 
an opening (25) defined by a surface of the tip, wherein an instrument inserted through the shaft may extend distally out of the opening (FIG. 3), and 
an elevator (32) for engaging the instrument, the elevator including: 
a proximal end fixed relative to the surface of the tip (via 33, FIG.6), 
a proximal portion extending distally from the proximal end (FIG. 6), 
a distal portion extending distally from the proximal portion (FIG. 6), including a second channel formed along a sidewall of the distal portion (FIG. 6) wherein a force exerted on the elevator bends the proximal portion to deflect the distal portion without bending of the distal portion (see FIG. 3 for example); and
wherein the control wire is immovable relative to the second channel when the elevator moves from the lowered position to the raised position (FIG. 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the pivoting elevator of Harada et al. to instead use a bending elevator in the manner taught by Utsugi in order to provide an endoscope which is capable of properly returning a raising member to a non-pulling position when the raising member is not pulled by a control wire, which is capable of preventing sharp bending of a treatment tool and smoothly guiding the treatment tool even if a raising angle is increased, and which has a small distal end portion having the raising member therein (1:36-44 of Utsugi).
With respect to claim 2, Utsugi teaches the distal portion has a greater cross-sectional area than the proximal portion (FIG. 6).
With respect to claim 3, Utsugi teaches the distal portion is thicker than the proximal portion along an anterior-posterior direction, the anterior-posterior direction being perpendicular to a proximal-distal direction (FIG. 6).
With respect to claim 4, Harada et al. in view of Utsugi teaches the first channel of the tip includes a first arc length (FIG. 2 of Harada et al.) and the second channel of the distal portion includes a second arc length that is smaller than the first arc length (FIG. 6 of Utsugi).
With respect to claim 5, Utsugi teaches the distal portion of the elevator includes an opening positioned along the sidewall and within the second channel (FIG. 6).
With respect to claim 6, Harada teaches the opening of the distal portion provides access to a passages that extends through the distal portion (para [0082]).
With respect to claim 7, Utsugi teaches another embodiment wherein the distal end is curved (FIG. 7).  Modifying the distal end of FIG. 6 to be curved as shown in FIG. 7 would result in the second channel of the distal portion of the elevator including a curved profile and being configured to receive the control wire.  It would have been obvious to make this modification in order to ensure a tool inserted therein does not deviate from the predetermined route nor swing in a direction perpendicular to the elevator (6:38-51 of Utsugi).
With respect to claim 8, Utsugi et al. teaches the proximal portion has a substantially straight rest configuration and a bent configuration (FIG. 3), and wherein the proximal portion moves the distal portion through an arcuate path in an anterior direction and a proximal direction as the proximal portion moves from the rest configuration to the bent configuration (FIG. 3).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. 2019/0246886) in view of Buerger (U.S. 1,901,731).
With respect to claim 9, Harada et al. teaches a device, comprising: 
a shaft (26) having a distal end; 
a tip (28) at the distal end of the shaft, the tip including: 
an instrument opening (56), wherein an instrument inserted through the shaft may extend distally out of the instrument opening (para [0081]), 

an elevator (58) for engaging the instrument as the instrument extends distally out of the instrument opening, 
a control wire (42) coupled to the elevator, wherein a proximal pulling force exerted on the control wire deflects the elevator (FIG. 3), and 
a first control wire opening (FIG. 2), wherein a first portion of the control wire extends from the first control wire opening (FIG. 2);
wherein a portion of the wire is received within the first channel when the elevator is in an undeflected state, and the first portion moves out of the first channel when the elevator moves from the undeflected state to a deflected state (FIG. 2 vs FIG. 3)
However, Harada et al. does not teach a second control wire opening and tip channel.
With respect to claim 9, Buerger teaches a device comprising:
a pair of tip channels (circles, annotated FIG below), wherein a first channel of the pair of tip channels is located on a first surface of the tip, and a second channel of the pair of tip channels is located on a second surface of the tip opposing the first surface of the tip (FIG. 3),
an elevator, wherein the elevator includes a pair of elevator channels (boxes, below) and a passage extending therethrough (dashed arrow, below), wherein the passage extends between the pair of elevator channels (FIG. 3),
a control wire coupled to the elevator (27), and
a first control wire opening and a second control wire opening (solid arrow below), wherein a first portion of the control wire extends from the first control wire opening to the first channel, at least one of the pair of elevator channels, and the passage, wherein a second portion of the control wire extends from the second control wire opening to the second dchannel, at least one of the pair of elevator channels, and the passage, and a third portion of 
wherein a portion of the wire is received within an elevator channel when the elevator is in an undeflected state, and the portion remains fixed within the elevator channel when the elevator moves from the undeflected state to a deflected state (see FIG. below for example)

    PNG
    media_image1.png
    367
    475
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Harada et al. to utilize two control wire openings as taught by Buerger because such a modification is a simple substitution of one known elevator control means for another known elevator control means, and the results of such a substitution would have been predictable to one of ordinary skill in the art.
With respect to claim 10, Harada et al. teaches a handle at a proximal end of the shaft (FIG. 1), wherein the handle includes an actuation mechanism (10) for exerting the proximal pulling force on the control wire, 
With respect to claim 10, Buerger teaches the actuation mechanism is operatively coupled to the first portion of the control wire and the second portion of the control wire to exert 
With respect to claim 11, Buerger teaches the elevator includes opposing side surfaces, and each of the side surfaces includes at least one of the pair of elevator channels for receiving at least a portion of the control wire (FIG. 3).
With respect to claim 12, Buerger teaches an opening into the passage is positioned in the elevator channel (FIG. 3).
With respect to claim 13, Harada et al. teaches the tip includes sidewalls on opposing sides of the elevator, wherein the first surface is positioned along at least one of the sidewalls (FIG. 2).
Modifying Harada et al. in view of the teachings of Buerger would result in a second surface of Harada et al. positioned along the sidewall on the opposing side of the elevator.
With respect to claim 14, Harada teaches at least one of the sidewalls includes the first channel having a semicircular shape for receiving at least a portion of the control wire (FIG. 2).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. 2019/0246886) in view of Buerger (U.S. 1,901,731) as applied to claim 9 above, and further in view of Masabuchi et al. (U.S. 5,460,168).
With respect to claim 15, Harada et al. teaches the tip is a one-piece, monolithic, component (FIG. 2).
However, Harada et al. does not teach the tip is polymeric.
With respect to claim 15, Masabuchi et al. teaches an analogous tip that is polymeric (15:27-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Harada et al. to have the tip be polymeric .

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. 2019/0246886) in view of Utsugi (U.S. 4,452,236) and Masabuchi et al. (U.S. 5,460,168).
With respect to claim 16, Harada et al. teaches device, comprising: 
a shaft (26) having a distal end; 
a tip (28) at the distal end of the shaft, having a first interior surface and a second interior surface facing the first interior surface (FIG. 2), the tip including an elevator (58) positioned b3etween the first and second interior surfaces (FIG. 2), and a first open-channel (120) formed along the first interior surface of the tip (FIG. 2) wherein an instrument inserted through the shaft extends distally to engage the elevator (para [0082])), and a control wire (42) inserted through the tip extends through the first open-channel (FIG. 2);
an actuator (10) to deflect the elevator from a lowered position (FIG. 2) to a deflected position (FIG. 3),
wherein the elevator includes:
a proximal portion (FIG.2), and 
a distal portion extending distally from the proximal portion (FIG. 2),
wherein the control wire is removed from the first open-channel when the elevator moves from the lowered position to the deflected position (FIG. 2 vs FIG. 3).
However, Harada et al. does not teach the elevator includes a second open-channel formed along an exterior surface of the distal portion.  Harada et al. further does not teach the proximal portion has a smaller cross-sectional area than a distal portion, such that a force exerted on the elevator bends the proximal portion to deflect the distal portion.
With respect to claim 16, Utsugi teaches a device, comprising: 
a shaft (16) having a distal end; 
a tip (19) at the distal end of the shaft, the tip including an elevator (32), wherein an instrument inserted through the shaft extends distally to engage the elevator (FIG. 3 for example); and 
an actuator (38) to deflect the elevator, 
wherein the elevator includes: 
a proximal portion having a proximal end fixed relative to the shaft, and 
a distal portion extending distally from the proximal portion and including an open-channel formed along an exterior surface of the distal portion (FIG. 6), wherein a control wire may extend through the open-channel (FIG. 6) wherein the control wire is maintained with in the open-channel when the elevator moves from the lowered position to the deflected position, such tha the control wire is immovable relative to the second open-channel (FIG. 6).
With respect to claim 16, Masabuchi et al. teaches a device, comprising: 
a shaft (32) having a distal end; 
a tip (31) at the distal end of the shaft, the tip including an elevator (74), wherein an instrument inserted through the shaft may extend distally to engage the elevator; and 
an actuator (76) to deflect the elevator, 
wherein the elevator includes: 
a proximal portion (FIG. 22A) having a proximal end fixed relative to the shaft (at 77), and 
a distal portion (90) extending distally from the proximal portion, wherein the proximal portion has a smaller cross-sectional area than the distal portion (FIG. 22A), such that a force exerted on the elevator bends the proximal portion to deflect the distal portion (FIG. 23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the pivoting elevator of Yamaya et al. to instead use a 
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the shape of the elevator as taught in Masabuchi et al. to realize an erecting angle of 70 degrees to 120 degrees (20:50-59 of Masabuchi et al.).
With respect to claim 17, Harada et al. teaches the control wire exits the first open-channel when the force exerted on the elevator deflects the distal portion (FIG. 3).
With respect to claim 18, Masabuchi et al. teaches the proximal portion includes one or more indentations, such that the proximal portion has one or more thin regions and one or more thick regions, to facilitate bending of the proximal portion along the one or more thin regions (FIG. 22A,B, 23).
With respect to claim 19, Masabuchi et al. teaches the tip further includes at least one portion (71) coupled to the single, continuous piece of material (FIG. 21), and wherein the at least one portion is made of a more rigid material than the single, continuous piece of material (19:34-47).
With respect to claim 20, Masabuchi et al. teaches the actuator includes a second control wire coupled to the elevator (76, FIG. 21).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795